July 29, 2013 Ms. Michelle Stasny Securities and Exchange Commission Division of Corporation Finance Office of Structured Finance Washington, D.C. 20549 Re: WFRBS Commercial Mortgage Trust 2011-C5 WFRBS Commercial Mortgage Trust 2012-C6 WFRBS Commercial Mortgage Trust 2012-C8 Forms 10-K for the Fiscal Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-172366-01, 333-172366-02 and 333-172366-03 The Royal Bank of Scotland plc Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 13, 2013 File No. 025-00538 Liberty Island Group I LLC Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 11, 2013 File No. 025-01194 Dear Ms. Stasny: Thank you for taking the time to speak with me today regarding the above-referenced filings.In regard to our conversation, I would like to confirm that we are diligently working on a response to your letter dated June 28, 2013.We anticipate providing you with a response no later than, Tuesday, August 13, 2013. Ms. Michelle Stasny July 29, 2013 Please do not hesitate to contact me if you have any additional questions or concerns. Very truly yours, /s/ David Burkholder David Burkholder cc:Jeff Blake, Esq. Anthony Sfarra Joseph Kelly, Esq.
